Citation Nr: 0211844	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active duty in the Navy from October 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO decision which denied an increase in 
a 50 percent rating for PTSD.  

In April 2001, the Board issued a decision which denied an 
increase in the 50 percent rating for PTSD.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2002, the VA 
Secretary and the veteran filed a joint motion to remand this 
matter back to the Board for additional analysis.  In January 
2002, the Court issued an order granting the motion, and the 
case was subsequently returned to the Board.  By an April 
2002 letter, the Board gave the veteran and his 
representative an opportunity to submit additional evidence 
and argument.  No additional evidence was thereafter 
submitted, and in July 2002 the veteran's representative 
submitted additional written argument.


FINDINGS OF FACT

The veteran's PTSD produces no more than some occupational 
and social impairment with reduced reliability and 
productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active duty in the Navy from October 1942 to 
December 1945.  Service medical records reflect that in July 
1943 he was noted to have survived the torpedoing of a ship 
off the coast of Cuba.  He reportedly had been in a lifeboat 
for two hours and sustained no injuries.  His December 1945 
service separation examination noted no psychiatric problems.

In January 1946, the veteran claimed service connection for a 
nervous condition.  He said he felt nervous since the 
torpedoing of his ship in service.  A May 1946 VA examination 
led to a diagnosis of mixed type psychoneurosis.

The veteran was originally service connected for 
psychoneurosis by a June 1946 rating decision, and for many 
years was assigned a 10 percent rating for this disability.  
In an October 1982 decision, the Board increased the rating 
for psychoneurosis to 30 percent.  

By a November 1997 rating decision, the RO classified the 
veteran's service-connected psychiatric condition as PTSD, 
and confirmed the 30 percent rating.  The veteran appealed 
for an increased rating, but in March 1998 the RO increased 
the rating to 50 percent, and the veteran withdrew his 
appeal.

In a June 1999 statement, the veteran indicated that he was 
seeking an increased rating for his PTSD, asserting that the 
condition had worsened since his last evaluation.  He also 
noted that he had been in regular treatment for his symptoms 
at a VA facility.  

VA outpatient records from the 1990s note the veteran was 
periodically seen for his psychiatric condition as well as a 
variety of physical ailments (hypertension and a heart 
condition, duodenal ulcer, arthritis, chronic obstructive 
pulmonary disease, etc.).  The records note that the veteran 
was a retired auto mechanic, and that he was divorced and had 
grown children.  The more recent outpatient records from 1998 
and 1999 note the veteran continued to be periodically 
treated for both psychiatric and physical ailments.  In 
October 1998, the veteran reported that he was taking 
medication for his psychiatric symptoms, but that he still 
awakened once a night.  He reported irritability and a 
tendency to get into arguments with his friends at a local 
veterans organization post.  The veteran was fully alert and 
well oriented, although his affect was depressed.  There was 
no evidence of psychosis, or suicidal or homicidal ideation.  
Medication was adjusted, and he was to return to the clinic 
in 3 months.  In February 1999, the veteran reported that he 
continued to take medication, but said he was still irritable 
much of the time.  He said he was still up one to three hours 
in the middle of the night.  The veteran was fully alert and 
well oriented, and his affect was anxious.  There was no 
evidence of psychosis or suicidal or homicidal ideation.  
Medication was adjusted, and he was to return to the clinic 
in 3 months.  In May 1999, the veteran reported feeling 
irritable and anxious.  He said his medication was making him 
feel tired.  While alert and oriented, the veteran's affect 
was mainly anxious and mildly depressed. There was no 
evidence of psychosis, or suicidal or homicidal ideation.  
Medication was adjusted, and he was to return to the clinic 
in 2 months.

In September 1999, the veteran underwent a VA PTSD 
examination for compensation purposes.  It was noted he was 
79 years old.  He reported that since his last examination 
two years before, he felt worse, finding himself more 
irritable and argumentative.  He said he also continued to 
feel depressed.  After recounting his wartime experiences in 
the Navy, the veteran reported having continued difficulty 
sleeping, intrusive recollections about twice a week, and 
nightmares about two to three times a week.  He said he 
dreamed of being torpedoed and trying to get picked up from 
the water.  He reported having, more than three times a week, 
flashbacks of seeing explosions from a distance.  The veteran 
said he tried to avoid thoughts and feelings about the war, 
and avoided war movies.  He said he had blank periods in his 
memory about the war and said he lacked interest in important 
activities in life.  He said he had had trouble loving, 
caring, or feeling close to other people.  He said he felt 
that he did not have much of a future in life, but had to 
live from day to day.  The veteran said he would awaken at 3 
or 4 in the morning and would be unable to go back to sleep.  
He said he often felt jumpy with an exaggerated startle 
response to loud noises.  The veteran said he continued to 
feel depressed and described his current depression as 
moderate and his anxiety as severe.  He said his appetite and 
energy were fair.  The veteran said his thinking and 
concentration were poor, but he denied being suicidal.  He 
confirmed that he was still taking medication for his 
symptoms.  

In terms of the veteran's occupational history, it was noted 
that he had worked as a mechanic for twenty four years, and 
owned his own service station until he lost his lease.  He 
then worked a few other jobs, the longest of which was as a 
mechanic for about ten years.  However, he quit this job in 
the late 1980s after arguing with his boss.  Recently, the 
veteran had been working part-time as a custodian for a 
veterans service organization (of which he had been a member 
for 12 years), and his compensation for this was living rent-
free in a trailer on the property.  However, he had gotten 
into an argument with his boss and quit.  The veteran also 
reported that he had been getting into arguments with other 
members of the organization post, and claimed that they were 
picking on him.  He had not worked since quitting this job.  
The veteran indicated he lived off of his Social Security and 
VA benefits.

The veteran said he was currently living alone at the home of 
his sister, who was in a nursing home.  He said he was 
looking for an apartment.  The veteran said that he had been 
married between 1959 and 1986, but that his wife had divorced 
him because of his chronic anxiety and depression.  He said 
that he presently had no female friends and no social life.  
He said he spent his time reading newspapers in the park.  He 
reported having a couple of close friends, but said he rarely 
saw them.

Upon mental status examination, the veteran was alert, 
cooperative, coherent, and oriented in three spheres.  He was 
casually dressed.  He looked annoyed and eyed the examiner 
with suspicion.  Affect and mood were somewhat irritable and 
dysphoric.  Thought processes were mildly paranoid as he felt 
that "people are against me."  There was no evidence of 
psychosis and intellect was grossly intact.  The veteran was 
diagnosed as having chronic PTSD, and was assigned a Global 
Assessment of Functioning (GAF) score of 50.  

In an April 2000 substantive appeal, the veteran asserted 
this his psychiatric disorder resulted in total social and 
industrial impairment.  

In April 2002, the Board sent correspondence to the veteran 
requesting that he submit any additional argument or evidence 
in support of his claim.  No response was received.

II.  Analysis

The veteran claims that he is entitled to a rating higher 
than 50 percent for his service-connected PTSD.  The file 
shows that through correspondence, the rating decision, and 
the statement of the case, the veteran has been notified of 
the evidence necessary to substantiate his claim for a higher 
rating for PTSD.  With regard to the duty to assist, the 
veteran and his representative have been given numerous 
opportunities to submit any other evidence, most recently 
after the case was returned to the Board by the Court.  
Pertinent medical records have been obtained, and the veteran 
has been provided with a VA examination.  The Board finds 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and the related companion VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Under 38 C.F.R. § 4.130, mental disorders (including PTSD, 
Diagnostic Code 9411) will be rated, in pertinent part, as 
follows: 

A 70 percent rating is assigned when 
there is occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships.

A 50 percent rating is assigned when 
there is occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to  
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

PTSD is rated primarily on occupational impairment.  The 
evidence shows that the veteran worked many years as an auto 
mechanic; he was 79 years old at the time of his last VA 
examination; he has been retired from full-time work for a 
number of years; and he lives off his Social Security and VA 
benefits.  He reportedly recently did some part-time work as 
a custodian for his veterans service organization, in 
exchange for lodging, but that arrangement ended.  Being a 
retiree, the veteran is not working, and occupational 
impairment from PTSD can only be estimated.  As to social 
adjustment, it is noted the veteran is divorced and has grown 
children.  He does maintain social contacts with others, 
including through a veterans service organization, even 
though he describes some problems with relationships.  

Treatment records from recent years show the veteran's PTSD 
if under fairly good control with use of prescribed 
medication and infrequent visits to the outpatient clinic.  
The outpatient records and the latest compensation 
examination indicate he reports that he has periodic 
flashbacks and nightmares relating to his wartime experiences 
in the Navy.  He has periodic anxiety and depression, 
irritability, and some trouble sleeping.  Consistently 
throughout his records, he has been found to have no suicidal 
or homicidal ideation.  He generally has been alert, 
cooperative, coherent, and oriented.  

The current 50 percent rating for PTSD contemplates 
occupational and social impairment with reduced reliability 
and productivity due to various symtoms such as flattened 
affect, impaired judgment, disturbances of motivation and 
mood, difficulty in establishing and maintaining effective 
work and social relationships, etc.  The medical records in 
this case substantiate no more than this level of PTSD 
impairment.  Most of the symptoms listed in the rating 
criteria for a 70 percent rating are absent in this case.  
For example, there is no medical evidence either in the 
outpatient treatment records or the VA examination report of 
suicidal ideation, obsessional rituals, illogical speech, 
spatial disorientation, neglect of personal appearance and 
hygiene, or an inability to establish and maintain effective 
relationships.  

At the September 1999 VA examination, the VA examiner 
assigned a GAF score of 50 for the veteran's PTSD.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
However, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95.

The examiner in September 1999 provided a GAF of 50.  Such a 
GAF score standing alone may suggest a psychiatric condition 
which is more than 50 percent disabling.  However, the 
psychiatric symptoms and related impairment described in the 
examination and in the veteran's treatment records are 
compatible with PTSD which produces no more than some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms (i.e., the 50 
percent rating criteria).  The narrative description of the 
level of impairment is far more probative than a simple 
numerical score.  The evidence as a whole reflects 
occupational and social impairment from PTSD which most 
closely approximates 50 percent disability. 

Although not all of the criteria must be shown to warrant a 
higher evaluation, coordination of rating with impairment of 
function is nevertheless required. 38 C.F.R. § 4.21.  In this 
case, the totality of the evidence demonstrates that the 
veteran's PTSD disability picture more nearly approximates 
the criteria for a 50 percent rating, than a 70 percent 
rating, and thus the lower rating of 50 percent is warranted 
in this case.  38 C.F.R. § 4.7.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule is inapplicable, and the claim for a rating higher 
than 50 percent for PTSD must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A rating in excess of 50 percent for PTSD is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals





IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

